COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
CHRISTOPHER DURAN,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00312-CR
 
Appeal from the
 
210th
  District Court
 
of El
  Paso County, Texas
 
(TC#
  70382)




 
 
O P I N I O N
 
Pending before the Court is Appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.2(a), which states that:
(a) At any time before the appellate court=s decision, the appellate court may dismiss the appeal
if the party that appealed withdraws its notice of appeal--by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the
duplicate copy to the trial court clerk. 
An appellant must personally sign the written withdrawal. 
 




Appellant has
signed his motion to dismiss the appeal. 
On the face of the motion it is indicated that the Clerk of this Court
has sent a duplicate copy of the motion to the trial court clerk.  Appellant having complied with the
requirements of Rule 42.2(a), the Court has considered this cause on Appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
October 3, 2002
 
RICHARD BARAJAS, Chief Justice
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)